Citation Nr: 1035426	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-41 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

The propriety of severance of service connection for dysesthesias 
of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from September April 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge 
via videoconference in June 2010.  A transcript of his hearing 
has been associated with the record.


FINDING OF FACT

The evidence of record does not establish that the award of 
service connection for dysesthesias of the bilateral lower 
extremities was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for dysesthesias 
of the bilateral lower extremities was improper.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that as a general principle, VA has an 
obligation to notify claimants as to what information or evidence 
is needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Further, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) that a claimant must be provided with adequate notice 
prior to the initial adjudication of his case by the agency of 
original jurisdiction.  However, in this case, the appeal does 
not arise from adjudication of a claim made by the appellant; 
rather it arises from a severance of service connection by the 
RO.  Therefore, it arises from action initiated by the RO, not 
the appellant.  Moreover, as will be discussed below, severance 
of service connection requires compliance with particular 
notification procedures under the law, and the RO satisfied these 
requirements in the instant case.  The Board observes that the 
appellant was previously sent correspondence in June 2005 which 
informed him of VA's basic duties to notify and assist, and he 
was afforded the opportunity to present testimony at a June 2010 
hearing.  Moreover, he was notified of the proposed severance in 
an August 2007 rating decision and afforded the appropriate time 
to respond to that proposal.  The accompanying notice letter 
fully explained the process followed in severance of service 
connection.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims or, in this case, 
relevant to the proposed severance.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  In view of the foregoing, 
the Board finds that the Veteran was notified and made aware of 
the evidence needed to prevent severance of service connection, 
and the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further duty 
to notify.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

VA has specific regulatory provisions governing severing service 
connection awards.  The provisions of 38 C.F.R. § 3.105(d) 
direct, that subject to the limitations contained in §§ 3.114 and 
3.957, service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous (the 
burden of proof being upon the Government).  Where service 
connection is severed because of a change in or interpretation of 
a law or Department of Veterans Affairs issue, the provisions of 
§ 3.114 are for application.  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is clearly 
erroneous.  This certification must be accompanied by a summary 
of the facts, findings, and reasons supporting the conclusion.  
When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons. The claimant will be notified at his 
or her latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided in 
paragraph (i) of this section, if additional evidence is not 
received within that period, final rating action will be taken 
and the award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating action 
expires.

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably erroneous 
and that VA has followed the applicable procedural safeguards.

The evidentiary standard for clear and unmistakable error (CUE) 
has been analyzed in a number of opinions by the U.S. Court of 
Appeals for Veterans Claims (Court).  Most of these address the 
appeals of claimants seeking a finding of CUE in a past denial of 
benefits.  However, the Court has held that the standard is 
equally applicable to VA where the issue is severance of service 
connection based on CUE.  Once service connection has been 
granted, section 3.105(d) provides that it may be withdrawn only 
after VA has complied with specific procedures and the Secretary 
meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to have 
an unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc));  Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in 
a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE for 
the purpose of severing service connection, 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  In fact, 
38 C.F.R. § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after the 
original granting of service connection.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1998).

Historically, the RO granted service connection for low back 
strain in a July 1971 rating decision.  In an April 1998 rating 
decision, the disability was characterized as lumbosacral strain, 
postoperative discectomy L4-L5.  In November 1998, the RO 
proposed to sever service connection for discectomy at L4-L5, and 
carried out such severance in a February 1999 rating decision.  
The evaluation for the Veteran's low back disability remained 
unchanged.  Service connection for intervertebral disc disease 
was denied in  a January 2003 rating decision.  

The Veteran submitted a claim for increase in June 2005.  
Subsequently, records from W.A.E., M.D., were received.  They 
show that in December 2001, the Veteran reported a six week 
history of low back pain, which he attributed to a considerable 
amount of twisting, bending, and stooping at home as well at 
work.  He complained of radiating pain to his right lower 
extremity.  In May 2002, the Veteran reported left sided back and 
leg pain.

A VA examination was carried out in May 2005.  The examiner noted 
that the Veteran was service connected for lumbosacral strain and 
that he had undergone discectomy.  The Veteran complained of 
dysesthesias down both legs.  Following physical examination, the 
diagnosis was lumbosacral strain status post discectomy with 
subjective worsening of symptoms.  The examiner noted that the 
Veteran also had dysesthesias as evidenced by involvement likely 
of intervertebral disc syndrome from his previous operative 
intervention.  

In a September 2005 rating decision, the RO granted service 
connection for bilateral dysesthesias of the lower extremities as 
secondary to the Veteran's low back disability.  In the rating 
decision, the RO specifically noted that the evidence showed that 
the condition was related to the Veteran's low back disability.  

In March 2006 a VA examiner concluded that the Veteran's current 
left herniated disc with S1 radiculopathy was secondary to his 
postoperative L4-5 discectomy.

In May 2007, another VA examiner concluded that the Veteran's 
bilateral dysesthesias and left lumbar radiculopathy were not 
related to low back strain, but to lumbar disc disease.  

In August 2007 the RO proposed to sever service connection for 
dysesthesias of the lower extremities based on error.  It noted 
that service connection for L4-5 discectomy was severed in 
February 1999, and the severance was confirmed in a June 1999 
rating decision.  It also noted that the August 2005 VA examiner 
was not apprised that service connection was not in effect for 
residuals of the L4-5 discectomy and that he was not afforded the 
opportunity to delineate which symptoms were related to the 
service-connected lumbosacral strain and those related to the 
nonservice-connected residuals of discectomy.  It stated that 
service connection was "inadvertently" established for 
dysesthesias.  

In an August 2007 statement, Dr. E. indicated his opinion that 
while the Veteran had clear exacerbations with events occurring 
at work, there was a clear continuum dating back to his service 
related injuries.  He concluded that the work related 
exacerbations were a reflection in large part of the delicacy of 
his back as it pertained to the original service related injury.

In a September 2007 letter, T.D., M.D. opined that while the 
Veteran had significant age-expected degenerative changes of his 
lumbar spine, it did appear that the symptoms he was currently 
having were a direct result of his initial service-connected 
difficulties dating to his service.

In a March 2008 statement, C.N.B., M.D. opined that the Veteran's 
spine disease was out of proportion to his age, and that there 
was an antecedent injury in service.  He pointed out that the 
orthopedist's opinion on which severance was based was not based 
on a literature review, and that the literature did not support 
the opinion.  He noted that the attempt to attribute only a 
portion of the Veteran's current spine disease to the in-service 
injury was not supported in the literature, nor did it follow 
general rules concerning biomechanics.  

In December 2008 Dr. B. indicated that the Veteran's in-service 
spine injury likely weakened his spine ligaments and allowed his 
disc and ligament complex to fail in 1997 due to the fact that 
both injuries occurred at the same level.  He opined that had the 
Veteran not experienced the in-service spine injury he likely 
would not have ruptured a disc in 1997.  He concluded that MRI 
and clinical data all supported a longstanding low spine injury 
which was subsequently aggravated, resulting in a disc rupture 
and lower extremity dysesthesias and weakness.  

Having carefully reviewed the record, the Board finds that the 
September 2005 rating decision which granted service connection 
for dysesthesias of the bilateral lower extremities was not 
clearly and unmistakably erroneous.  In this regard, the Board 
observes that the clear and unmistakable standard has been 
described as a "formidable" burden of proof and "means that an 
item cannot be misinterpreted and misunderstood, i.e., it is 
undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  
Here, it cannot be stated that the error was undebatable.  
Rather, there is evidence suggesting that the Veteran's entire 
back disability, to include the neurological symptoms for which 
he was grated service connection in September 2005, is related to 
service.  As such, it cannot be said that the RO erred when it 
relied on the May 2005 VA examiner's opinion in granting service 
connection for dysesthesias of the lower extremities.  In 
essence, following the grant of service connection, the RO 
reconsidered the evidence and determined that the benefit granted 
was not warranted.  The Board notes that a dispute with respect 
to the manner in which the evidence is weighed does not meet the 
definition of CUE.  As the burden to demonstrate clear and 
unmistakable error rests with the government, and such burden has 
not been met, the Board concludes that the severance of service 
connection for dysesthesias of the lower extremities was 
improper.  

In light of the above discussion, the Board finds that the record 
establishes that the award of service connection for dysesthesias 
of the bilateral lower extremities was not clearly and 
unmistakably erroneous.  Accordingly, the Board concludes that 
the severance of the award of service connection was improper, 
and the appeal is granted.


ORDER

The severance of service connection for dysesthesias of the 
bilateral lower extremities was improper and the appeal is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


